Citation Nr: 1514610	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently rated as 70 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971, including combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board has recharacterized the claimed skin rash as a claim for service connection.  Review of the claims folder show that new and material evidence was received within the appeals period of the May 2007 rating decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); (See February 2007 VA dermatology clinic records suggesting a nexus to service, received September 2007).  

In his July 2010 substantive appeal, the Veteran requested a Board hearing.  He withdrew his hearing request in August 2010.  

In September 2012, the RO granted an increased rating of 70 percent for PTSD.  As higher ratings are available, the issue remains on appeal. 


FINDINGS OF FACT

1.  The Veteran's current psoriasis outbreaks are physiological PTSD symptoms, and hence, related to service-connected PTSD.  

2.  Service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not been productive of total social and occupational impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, currently diagnosed as psoriasis, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2. The criteria for a total rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The instant decision results in a complete grant of the service connection claim and discussion of VCAA compliance for this issue is not necessary.  

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A July 2009 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA's duty to notify is satisfied.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, private and VA treatment records, Social Security Administration (SSA) disability records, and statements from the Veteran and his representative.  The Veteran has not otherwise identified outstanding medical records pertinent to the current claims.  The Veteran was afforded a VA PTSD examination in April 2011.  The Veteran has not submitted any written statement or additional medical records suggesting a material increase in his PTSD symptoms.  Consequently, an additional VA examination is not necessary.  The Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II.  Service connection for a skin rash

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2014).

Service treatment records (STRs) show that the Veteran was treated for warts on both hands over a year long period.  His November 1971 separation examination report is negative for any skin disorder.  The Veteran has also provided reports that he consistently had warts and open sores affecting his hands in service.  As the Veteran served in combat, his additional descriptions of dermatological disorder in both hands are credible as they are generally consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  He further asserts that these symptoms are related to herbicide exposure and a physiological PTSD symptom.

In support of his claim, his treating counselor repeatedly indicated that the Veteran's hand disorder was a physiological PTSD symptom.  (See VA treatment records from June 2009, April 2010, May 2010, and June 2010).  She described the Veteran as excessively rubbing his hands together as a physiological PTSD manifestation.  At the May 2010 visit, the Veteran also realized the association.  The clinician also suggested that the dermatological disorders of his hands were a trigger for intrusive memories. (June 2010 VA treatment records).

Review of the VA primary care and dermatology clinic records reflect that the Veteran had psoriasis affecting his hands.  He reported that these symptoms had been present since service.  He also noted to have bruising of the upper extremities in September 2009, but this was apparently deemed unrelated to his dermatological disorder.  (October 2009 VA treatment records).  At one time, his psoriasis was suspected to involve inflammatory arthritis due to the atypical presentation of psoriasis affecting his hands.  Rheumatoid testing was ordered, but returned negative and psoriatic arthritis was ruled out at that time.  (June 2010 VA Rheumatology clinic notes).  His symptoms were attributed to general osteoarthritis.  (September 2010 VA Rheumatology clinic notes).  However, by December 2010, he was noted to have had gout and continued to be seen in the VA Rheumatology clinic.  In January 2012, he was assessed as having psoriatic arthritis.  He complained that his hands were frequently scaly and irritated, but denied having psoriatic plaquing.  

The Veteran was afforded an April 2011 VA examination with review of the claims folder.  The examiner diagnosed psoriasis of the hands.  She expressed a negative medical opinion on the issue of direct service connection.  She explained that warts, as shown in service, were caused by viruses.  The Veteran had psoriasis affecting areas other than the hands and the disorders were unrelated.   

Upon review, the Board finds the treating PTSD clinician's reports persuasive to show a nexus.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Her reports indicate that the Veteran has physiological reactions to PTSD manifested by dermatological outbreaks.  The April 2011 VA examiner did not consider secondary service connection and there is no other medical evidence undermining such a nexus.  Service connection for a skin disability, currently diagnosed as psoriasis, is therefore granted.  

III.  Increased rating for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent or total evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

August 2008 VA treatment records reflect that the Veteran continued having baseline psychiatric symptoms.  He presented with visible anxiety and fidgeted his hands.  His hands were very dry, but not broken out.  He had crying spells associated with contemporaneous domestic stressors.  He was hopeful these stressors would improve.  He continued to have his typical sleep patterns with disruptions from intrusive combat memories.  Mental Status Examination (MSE) showed him to have a casual appearance and cooperative attitude.  Motor activity was intermittently fidgety.  Affect was worrisome and intermittently tearful.  Mood was very depressed and anxious.  Thought process was intact and free from psychosis.  He was fully oriented to person, place, and time.  Memory, cognitive function, abstraction, judgment, and insight were all listed as intact.  The examiner diagnosed PTSD, major depression, alcohol dependence, and family crisis.  She assigned a GAF of 45.    

April 2009 VA treatment records reflect that the Veteran appeared "somewhat more" anxious and visibly depressed.  He expressed concern about his compensation claim and representation on it.  His sleep pattern was unchanged as he continued to have nightmares several times per week.  He was having a good day since he was hopeful he could receive medical treatment for his hand condition.  He indicated that his hand disorder reminded him of combat.  MSE was substantially similar to findings recorded in August 2008 clinical notes.  The clinician continued PTSD and major depression diagnoses and raised the GAF to 47.
In his June 2009 claim, the Veteran reported that his PTSD symptoms were worsening.  

In August 2009, the Veteran submitted a letter detailing his background, combat service history, and current symptoms.  He described the traumatic memories he had from combat.  Also, letters were submitted from his wife and several friends affirming the Veteran's reports and PTSD symptoms.  

October 2009 Vet Center records reflect that the Veteran had an intake assessment.  He reported that many PTSD symptoms appeared about 4 years ago when he began having an increase in age related health problems.  His PTSD symptoms included sleep problems, depressed mood, anxiety, intrusive memories, and feelings of hostility towards the government.  He also affirmed that he had suicidal ideations, feelings of hopelessness/despair, alcohol problems, speech difficulties, and slowed thinking.  MSE showed the Veteran to have a neat appearance, anxious manner, appropriate speech and affect, tense motor activity, and fair judgment.  He was fully oriented to person, place, and time.  He did not display evidence of a thought disorder or psychosis.  The examiner diagnosed PTSD and recommended individual therapy. 

Vet Center records also show that the Veteran received individual therapy from May 2009 to May 2010.  The recorded symptoms were similar to those reported in contemporaneous VA treatment records and do not represent a notable change from baseline PTSD symptoms.  

In November 2009, the Veteran submitted a letter substantially similar to the August 2009 letter detailing his combat memories and current PTSD symptoms.  

In July 2010, the Veteran asserted that he should receive a total rating, given his recent grant of SSA disability.  Notably, his SSA appeal was granted in May 2010 and the SSA then recognized him as disabled due to anxiety since January 2006.  

VA treatment records from April 2009 through March 2012 reflect that the Veteran regularly sought psychiatric treatment for PTSD.  His GAF scores generally ranged from 45 to 50 without a significantly lower deviation.  He exhibited PTSD symptoms comparable to those recorded in August 2008, April 2009, and October 2009 MSEs.  He did not ever evince any perceptual disorder, grossly impaired communication, or poor hygiene.  He continued to be unemployed.  He was married.  There is no indication of further deterioration in any domestic relationships due to PTSD symptoms.   

In April 2011, the Veteran was afforded a VA examination with review of the claims folder and associated electronic records.  The examiner noted that the Veteran regularly sought counseling and medication to manage his symptoms.  Nonetheless, she believed the PTSD had worsened since his initial evaluation in October 2007.  Current PTSD symptoms included depression, anxiety, and chronic sleep disturbance.  The Veteran also had flattened affect, abnormal speech, panic attacks more than once a week, difficulty understanding complex commands, memory impairment, disturbances of motivation and mood, difficulty adapting to stressful situations, and inability to establish and maintain effective work relationships.  The examiner characterized the Veteran's level of social and occupational impairment as consistent with deficiencies in most areas of social and occupational function.  She described the Veteran as tremulous and tearful.  The Veteran frequently stammered his speech and avoided eye contact.  He continued to have intrusive combat memories on a daily basis with associated nightmares 3-5 times per week.  He could not sleep more than 3 hours at a time.  He had startle responses to loud noises, hypervigilant behaviors, and significant irritability.  He had irritable outburst toward inanimate objects.  He referred to his wife as "very supportive" but had difficulty showing emotions towards his family.  He had some friends and regularly visited a local bar.  He avoided large crowds.  He denied any psychotic thoughts.  He exhibited some memory impairment in conversation and focused testing.  He had anhedonia and motivation difficulties.  He noted regular alcohol consumption, but denied abusive consumption.  

The April 2011 VA examiner listed a GAF of 40.  She clarified that the score was not based on reality or communication impairment.  Rather, it was because of the demonstrated major impairment in several areas of functioning.  The examiner noted the Veteran had major impairment in work capabilities, family and social relations, recreational activities, thinking (i.e. concentration and mood), and mood.  The severity of these symptoms was consistent with a GAF of 40.  The examiner listed her final diagnoses as PTSD, major depressive disorder, and alcohol dependence.     

The Veteran contends that a total rating is warranted for PTSD.  As explained below, the Board finds the evidence weighs against assigning a total rating for service-connected PTSD.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

The Veteran's PTSD symptoms are more closely akin to deficiencies in occupational and social function due to symptoms such as: depression, anxiety, irritability, memory impairment, and hypervigilant and isolative behavior, among other similar symptoms.  Although the Veteran has demonstrated total occupational impairment, the level of severity of these PTSD symptoms is not indicative of total social impairment.  He has consistently maintained social contacts.  He has been married for many years and has relationships with his adult children and his mother.  His reports suggest these relationships are stable and supportive.  He has not identified a significant deterioration in these relationships during the claims period.  Reports from Vet Center and VA treatment records suggest that the Veteran has friends or social contacts outside of his immediate family.  (See also August 2009 letters from the Veteran's wife and friends).  A longitudinal review of the record does not show that the Veteran has ever had any period of total social impairment due to PTSD symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Code 9411.   Notably, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, poor hygiene, or uncooperative behavior that is indicative of the most severe symptoms contemplated by the total rating criteria.  Id.; see also April 2011 VA examination report. 

The Board notes that the Veteran filed his June 2009 claim with the contention his symptoms had recently increased.  Review of the record reflects that the Veteran's PTSD symptoms have remained relatively stable for one year prior to the claim and throughout out the appeals period.  (See May and August 2008 VA treatment records reflecting similar symptoms and GAFs of 45).  An effective date for the 70 percent rating prior to June 5, 2009 is not warranted.  Id.; 38 C.F.R. §§ 3.400(o); 4.130, Diagnostic Code 9411.   

For the reasons stated above, the Board finds that the Veteran's overall PTSD symptomatology picture does not approximate the total rating criteria at any time during the claims period.  A total disability rating for PTSD is denied.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1).  The Board finds that the severity of the Veteran's service-connected PTSD to be fully contemplated by the rating criteria.  The symptoms consist of: depression, anxiety, memory impairment, and hypervigilant and isolative behavior, among other similar symptoms.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id. Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran is in receipt of a total rating based on individual unemployability (TDIU) award throughout the claims period.  Further action on a TDIU claim is not needed.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for skin disability, diagnosed as psoriasis, is granted.  

A rating in excess of 70 percent for service-connected PTSD is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


